United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3626
                                   ___________

Kirk Knight; Heather Knight, as         *
Parents and Legal Guardians of          *
their minor child J.N.K.,               *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Washington School District,             *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                              Submitted: April 15, 2011
                                 Filed: April 27, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Kirk and Heather Knight appeal from the district court’s1 dismissal of their
action under the Individuals with Disabilities Education Act (IDEA), in which they
sought review of an administrative hearing officer’s pre-hearing determination that
their due process complaint notice was insufficient. Upon de novo review, see
Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008), we conclude that the district


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
court properly dismissed the action for lack of jurisdiction. See 20 U.S.C. §§ 1415(c)
(governing procedure for hearing officer’s pre-hearing determination of sufficiency
of due process complaint notice), (f) (governing impartial due process hearings),
(i)(2)(A) (“any party aggrieved by the findings and decisions made under subsection
(f) or (k) . . . and . . . findings and decision made under this subsection” shall have
right to bring civil action in federal district court); S. Rep. 108-185 (2003) (“[t]here
should be no hearing or appeal in regard to the hearing officer’s determination” of
sufficiency of notice); see also Mo. Rev. Stat. §§ 162.962 (permitting party to seek
judicial review of hearing panel’s “decision”), 162.961.3 (indicating “decision” is one
reached when, “[a]fter review of all evidence presented and a proper deliberation,”
hearing panel “by majority vote determine[s] its findings, conclusions, and decision
in the matter in question”); Ernst & Ernst v. Hochfelder, 425 U.S. 185, 200-01 (1976)
(in cases of statutory interpretation, language of statute controls when it is sufficiently
clear in context). We conclude, however, that the dismissal should have been without
prejudice. See Cty. of Mille Lacs v. Benjamin, 361 F.3d 460, 464-65 (8th Cir. 2004)
(district court generally barred from dismissing case with prejudice if it concludes
subject-matter jurisdiction is lacking).

      Accordingly, we modify the dismissal to be without prejudice, and affirm the
dismissal as modified. See 8th Cir. R. 47B.
                       ______________________________




                                            -2-